UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7421


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUSTIN DEONTA STROM, a/k/a Jae Dee, a/k/a Jae, a/k/a J-Dirt,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cr-00159-JCC-1; 1:13-cv-00555-JCC)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Justin Deonta Strom, Appellant Pro Se.    Marc Birnbaum, Special
Assistant United States Attorney, Inayat Delawala, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Justin   Deonta    Strom         seeks   to    appeal     the   district

court’s order denying his motion to appoint counsel filed in his

28 U.S.C.A. § 2255 (West Supp. 2013 action).                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and   certain   interlocutory         and      collateral      orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                       The order Strom

seeks   to    appeal   is    neither   a       final   order    nor    an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              DISMISSED




                                           2